 

LANDLORD LIEN SUBORDINATION AGREEMENT

 

THIS LANDLORD LIEN SUBORDINATION AGREEMENT, dated as of November 15, 2017, is
made by and among [                    ] (“Landlord”), Equipment Sales and
Service, Inc., a Florida corporation; MagneGas Corporation, a Delaware
corporation (collectively, “Tenant”), and POINT FINANCIAL, INC., an Arizona
corporation (“Lender”).

 

WHEREAS, Landlord and Tenant have entered that certain lease dated as of
[                         ] (the “Lease”), covering certain premises (the
“Premises”) in the building (the “Building”) located at [    ], commonly know as
[                    ].

 

WHEREAS, Lender has conditionally committed to make Tenant’s parent company a
lease/loan (the “Loan”) under the terms of certain loan agreements/documents
dated November 15, 2017 between Lender and Tenant. Tenant has or will secure the
repayment of the Loan by, among other things, granting Lender a security
interest in a portion of Tenant’s equipment and personal property directly
related to the business of Tenant and located at the Premises, as more
particularly described on Exhibit A attached hereto and made a part hereof (the
“Collateral”)

 

NOW, THEREFORE, Landlord, Tenant and Lender hereby agree as follows:

 

1. The interest of Lender in the Collateral shall at all times be superior to
any interest Landlord may now or hereafter have in the Collateral.

 

2. If Tenant defaults under its agreement with Lender, Lender will be permitted
upon at least ten (10) days’ prior written notice from Lender to Landlord to
remove the Collateral, subject to the compliance with the terms and provisions
of the Lease, the rules and regulations of the Building, and all applicable
laws. Any activities in connection with such removal will be accomplished with
as little disruption to Landlord’s operation of the Building as possible, and
Lender will be responsible, at its expense, for repairing any damage to the
Premises or the Building caused by such removal. Notwithstanding the foregoing,
however, no sale of the Collateral, either public or private, may be conducted
on the Premises or in the Building by or on behalf of Lender or Tenant, nor will
any advertising of any kind as to the availability of the Collateral be
permitted on the Premises or in the Building. Tenant hereby consents to Landlord
affording Lender entry to the Premises and the Building for the foregoing
purposes, and waives any claims or rights it may have against Landlord by reason
of affording such entry to Lender or by reason of Lender’s removal of the
Collateral.

 

3. Notwithstanding the foregoing, Landlord’s agreements hereunder and Lender’s
rights and security interest with respect to the Collateral will terminate with
respect to any of the Collateral that is not removed from the Premises by Lender
prior to the expiration of the Lease, regardless of whether full payment or
performance by Tenant under its agreement with Tenant has then yet occurred;
provided, however that in the event that Landlord has terminated (or intends to
terminate) the Lease prior to the scheduled expiration date thereof, Landlord
shall give Lender written notice thereof and a period of ninety (90) days after
such notice to remove the Collateral from the Premises. Any Collateral which is
not removed from the Premises prior to the expiration of the Lease or such
ninety (90) day period, as applicable, will be deemed abandoned by Lender and
Tenant, and will become the property of Landlord, without any compensation to
Lender or Tenant, and may be disposed of by Landlord as it sees fit. However, if
the Lease expires as of the scheduled expiration date thereof and any of the
Collateral is abandoned on the Premises, Landlord shall notify Lender in
accordance with the abandoned property procedures set forth under applicable
Florida law prior to disposing of any such Collateral.

 

 

 

 

4. In consideration for Landlord’s agreements herein, Lender agrees to
indemnify, defend and hold Landlord harmless from and against any claim,
liability, damage or expense, including reasonable attorneys’ fees, incurred by
Landlord as a result of any act or omission of Lender or its agents, employees,
contractors or representatives in or about the Premises or the Building or
otherwise taken in connection with this Agreement. The foregoing indemnification
will survive the expiration or termination of the Lease and this Agreement.

 

5. All notices in connection with this Agreement shall be in writing and
delivered by registered, express, or certified mail, with return receipt
requested or with delivery confirmation requested from the U.S. postal service,
or sent by overnight or same day courier service. For purposes of this
Agreement, notices shall be given at the addresses set forth below. Either party
may, at any time, change its notice address (other than to a post office box
address) by giving the other party written notice of the new address.

 

  Landlord:           Lender: Point Financial, Inc.
3318 East Kachina Drive
Chandler, Arizona 85044
Attn: Michael J. O’Malley         Tenant: MagneGas Corporation
Attn: Chief Financial Officer
11885 44th Street North
Clearwater, Florida 33762

 

6. This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. This Agreement may be
executed in any number of counterparts, each of which shall be an original, but
all of which together shall constitute one instrument.

 

7. Failure of either party at any time to require performance of any provision
of this Agreement shall not limit such party’s right to enforce such provision,
nor shall any waiver of any breach of any provision of this Agreement constitute
a waiver of any succeeding breach of such provision or a waiver of such
provision itself.

 

8. In any action or proceeding between or among the parties concerning this
Agreement, including any appellate or alternative dispute resolution proceeding,
the prevailing party shall be entitled to recover from the non-prevailing party
all of its costs and expenses in connection therewith, including, but not
limited to, reasonable attorneys’ fees actually incurred.

 

9. This Agreement shall be governed by and construed in accordance with the
substantive laws (other than conflict laws) of the State of Florida.

 

10. This Agreement may be executed in any number of counterparts, each of which
shall be an original, but all of which together shall constitute one instrument.

 

 

 

 

IN WITNESS WHEREOF, Landlord, Tenant and Lender have executed this Agreement as
of the date first written above.

 

Landlord: Tenant:     [                             ]

MAGNEGAS CORPORATION;

EQUIPMENT SALES AND SERVICE, INC.,

 

By:       Name:       Its:                   By:       Name: Ermanno Santilli  
  Its: Authorized Signatory

 

LENDER:         POINT FINANCIAL, INC.,   an Arizona corporation         By:    
Name: Michael J. O’Malley   Title: President  

 

 

 

 

EXHIBIT A

 

COLLATERAL

 

The word “Collateral” as used herein solely means Tenant’s inventory, furniture
and equipment (except as provided below) that is located on the Premises, which
constitutes a portion of Tenant’s personal property in which Lender has acquired
or will acquire a security interest pursuant to the Loan. None of the Collateral
located on the Premises shall be deemed to be fixtures or to constitute part of
an operating plant, nor shall the Collateral be deemed to include the Lease or
any leasehold improvements or fixtures, such as heating, ventilation or air
conditioning (HVAC), sprinkler, electrical or other utility systems, or similar
items, which are and shall remain the property of Landlord.

 

 

 

